Title: To Thomas Jefferson from Albert Gallatin, 9 August 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New York Augt. 9th. 1808
                  
                  Governor Tompkins transmits to you a letter from Oswego announcing an insurrection there. The particulars I know not, as, if the collector has written, his letter has gone to Washington. The accounts are I presume somewhat exaggerated; & there is no more insurrection than has been on Lake Champlain or Passamaquoddy; but certainly a forcible violation of the embargo by such combination as prevents the execution of the law & would justify the calling of militia. I had a long conference with the Governor & stated your reluctance to issue another proclamation declaring a part of this State in a state of insurrection. He felt the force of the observation & declared his willingness to do whatever he could legally & properly do. I assured him that if he called any militia on this occasion on his own authority; the expense would be defrayed by the United States; and I think that it will be necessary that you should give him assurances to the same effect. He proposes, & this would be the most effectual mode, to go himself, as soon as he has received an answer from Gen. Dearborn respecting the fortifications & obstructions here, to Oswego, Sacket’s harbour & Champlain. For he observes that the militia officers if selected at random may be imprudent or disaffected. Whether you request him to act on his own authority, or issue a proclamation & make a formal requisition of militia, the number may probably be left to his discretion not exceeding five hundred men in all. In that case, I think that one company at each of the following places Geneseo, Oswego, Sacket’s harbour, Oswegatchie, Lake Champlain, & the residue between the two last mentioned places to guard the land roads & the crossing places of S. Lawrence below Oswegatchie will form a proper distribution.
                  Information of violations along the sea shore of Massachussets continues to be received daily. The Wasp, Argus & Chesapeak have been ordered by the Secy. of the Navy in that quarter. To that force Commodore Rogers has promised to join the Revenge; but I have not been able to obtain more than 3 gun-boats, which is inadequate. I have requested they might be sent to Newport, New Bedford, & Barnstable, and that the Revenge should cruise about the Vineyard & between Nantucket & Cape Cod. The three large vessels, particularly the Wasp & Argus to cruise from Cape Cod to Portland & occasionally eastwardly. This with the revenue cutters is all we can do & of course, we must remain satisfied with the result whatever it may be. To our other difficulties there, must be added that the dist. atty. Blake does not seem zealous or over active & that we will not recover many penalties. I will write to him to day tho it is not precisely in my line & he has not answered a former letter. We have also a bad collector Pease at Edgartown on Matthias Vineyard, the largest island between Nantucket & Cape Cod. Is not a Mr Green the representative for that district? If you know his residence I will write to him respecting a successor. I presume it must be at Barnstable. It is also reported that in that quarter fishing vessels & vessels permitted to go in ballast abuse their privileges & carry provisions to the W. Indies.
                  I have as yet, to all applications to send vessels to Europe, Africa & Asia, given the uniform answer that the President had determined not to grant any permissions except for the West Indies. This makes the Chinese permission inconvenient. And I enclose for your decision one from the Insurance companies of Philada. for Cape of Good Hope; which I do not wish, any more than that of Coquerel for Isle de France to be granted, and which indeed stands on no better foundation than individual applications. But the permission allowed to Punga Wingchong makes individuals desirous of a direct reference to yourself.
                  I found in my conversation with Govr. Tompkins that no order had issued from the War Department for renewing the detachment of 100,000 militia under last year’s law. So that in case of emergency we have not one man, besides the regular in readiness. Although out of my proper business, I cannot help saying that under the circumstances of the country, that omission appears wrong & that orders to that effect ought immediately to be issued by the War Department to every State in order to have the men in readiness if wanted. I have enquired also why the delay had taken place in making the cession of ground for obstructions. The Governor tells me that that will be done the instant that Gen. Dearborn will have specified where he wants it which he has not yet done. But you may rely upon it that Gen. Dearborn has pointed out a place where from the depth (96 feet) a plan of obstructions is altogether impracticable. The shallowest part of the channel is the only part where it can be done. I have told Gen. Dearborn where that was, having had the soundings correctly taken last year; but he is bent to the line between his forts & the consequence is clearly that nothing will be done.
                  With respectful attachment Your obedt. Servt.
                  
                     —Albert Gallatin 
                     
                  
               